DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim 1 was amended to recite that the slurry nozzle is attached to the nozzle arm, liquid ejection nozzle is configured to form a fan-shaped liquid spray pattern, the liquid ejection nozzle having a liquid passage surface, a liquid ejection surface. This amendment necessitated the introduction of the prior art of . Claim 5 was amended to recite that the dressing liquid supply device with a dressing liquid supply nozzle and a dressing liquid supply line to which the dressing liquid supply nozzle is connected and through which a dressing liquid flows. Claim 7 was amended to recite a liquid supply mechanism comprises a nozzle arm that is movable in a radial direction of the polishing table, a slurry nozzle attached to the nozzle arm and further elaborates on the nozzle abnormality detection device. Claims 8-10 were amended to elaborate on the determiner.
	With regards to 35 U.S.C. 112(f) means plus function interpretation of –
“the dressing liquid supply device” as recited in claim 5
“a liquid supply mechanism” and “nozzle abnormality detection device as recited in claims 7-10. Applicant’s amendment of these limitations by reciting their structure has necessitated the withdrawal of their interpretation under 35 USC 112(f). 
The amendments to the claims also necessitated the new prior art rejections using the teachings of the new prior art of Togawa et al (US EP 1095734) and Huey (US 6,283,840).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Togawa et al (US EP 1095734) in view of Huey (US 6,283,840).
Regarding claims 1 and 6:	Togawa et al teaches a CMP apparatus  (conventional polishing machine see Fig. 1) wherein the polishing apparatus, comprising: a polishing table (turntable 201) or polishing unit 70 with turntable 73 configured to support a polishing pad 202/74; a top ring (carrier assembly 77) configured to press a substrate against the polishing pad; and a liquid supply mechanism  (see [0020] – [0025]) configured to supply a liquid onto the polishing pad, wherein the liquid supply mechanism comprises: a nozzle arm (supply arm 10/10’) configured to be movable in a radial direction of the polishing table see [0008]; a slurry nozzle 23 attached to the nozzle arm; and a liquid ejection nozzle 23’, 23’’ attached to the nozzle arm, the liquid ejection nozzle configured to form a fan-shaped liquid spray pattern, the liquid ejection nozzle having a liquid passage surface, a liquid ejection surface, and a liquid throttle surface.

The prior art of Togawa et al fails to teach the liquid throttle surface being formed on an inner surface of the liquid ejection nozzle and having a tapered shape.  

According to the prior art of Huey the tapered shaped throttle surface of the nozzles ensure the fan shaped spray pattern. This fan pattern ensures that the excess process fluids will be swept to the outer edge of the pad and off the pad. Thus, it would have been obvious at the time of the claimed invention to modify the apparatus of Togawa et al with the teachings of Huey to provide nozzles with a tapered shaped to enhance the pad cleaning.

Regarding claim 2:	The polishing apparatus  of Togawa et al according to claim 1, wherein: the slurry nozzle is disposed above a center of the polishing pad when the nozzle arm is in a processing position; and the liquid ejection nozzle is disposed at a region between the center of the polishing pad and an outer peripheral portion of the polishing pad when the nozzle arm is in the processing position. See Fig. 9 of Togawa et al.


Regarding claim 5:	The prior art of Togawa et al teaches a dresser assembly 81 with a dressing tool 79 see [0012] see [0017] of Togawa teaches dressing liquid in [0017], [0031]. See Fig. 2 of Togawa et al. The prior art of Togawa et al fails to teach an atomizer. See nozzles 72 which are atomizer see col. 4 lines 20-35 of Huey. According to Huey the motivation to modify the nozzles to provide an atomizer to enhance the distribution of processing fluids to the pad/wafer. Thus, it would have been obvious to modify the apparatus of Togawa et al with the atomizer nozzles as suggested by Huey.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Togawa et al (US EP 1095734) in view of in view of Huey (US 6,283,840), as applied to claims 1, 2, 5, and 6 above, and in further view of Tsutsumi et al (US 8,366,872).
The teachings of the prior art of Togawa et al and Huey were discussed above.
The teachings of the prior art of Togawa et al and Huey fails to a nozzle cleaning device as recited in claims 3 and 4.
Tsutsumi et al teaches a substrate treatment apparatus where a nozzle cleaning device (removing solution supply nozzle 230 and includes a cleaning portion 237a which can clean the tip end portion of the removing solution supply nozzle 230 see col. 8 lines 20-45.  Tsutsumi et al further teaches a flushing line (rinse nozzle 270) see col. 8 lines 20-45. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of The teachings of the prior art of Togawa et al and Huey with the nozzle cleaning device as suggested by Tsutsumi et al.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Togawa et al (US EP 1095734) in view of Huey (US 6,283,840), as applied to claims 1, 2, 5, and 6 above, in view of Xu et al (US 2019/0314951).
The teachings of the prior art of Togawa et al and Huey were discussed above.
The teachings of the prior art of Togawa et al and Huey fails to a nozzle abnormality detection device.
Regarding claim 7:	See [0033] of Togawa et al teaches flow regulating valves V (flow rate controllers) which controls the flow rates of the polishing liquids. Xu et al teaches a cleaning liquid supply device with a nozzle abnormality detection device see [0095], see also the discussion of the  flow rate control see [0091] –[0152]. See a flow rate control valve 1211 see [0080] and [0081] and a flowmeter 1212.

Regarding claim 8:	Xu et al teaches the detection of abnormality in the pipe see [0095].

Regarding claims 9 and 10: Xu et al teaches upper and lower threshold values see [0091] –[0152].
The motivation to modify the apparatus of Togawa et al as modified by Huey with the abnormality detection device suggested by Xu et al in order to improve the quality of the flow of the processing fluids through the nozzles. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Togawa et al as modified by Huey with the nozzle abnormality detection device as recited by Xu et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tolles (US 6,607,428) teaches a CMP apparatus with a combined slurry/rinse arm 40. Nozzles 44 and 46 are  supported by the arm 40. The CMP apparatus includes a dresser (conditioning apparatus 50) See Figs. 8A and 8B.
Li Wei et al (CN 108177089) teaches a polishing liquid supplying arm and a polishing liquid supplying device see Figs. 1-5. Fan shaped nozzles 303 form a nozzle array and are provided on the nozzle arm.
Kennedy et al (US 6,139,406) teaches a CMP apparatus with a combined slurry dispenser and rinse arm see Figs. 3A-3C and 6 where the nozzles for a fan-shaped liquid pattern see col. 5 lines 8-21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716